UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1564


L. HALL,

                Plaintiff – Appellant,

           v.

ST. MARY’S SEMINARY & UNIVERSITY,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:08-cv-03281-BEL)


Submitted:   March 25, 2010                    Decided:   May 20, 2010


Before MOTZ and    KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie R. Stellman, HODES, PESSIN & KATZ, P.A., Towson,
Maryland, for Appellant. David G. Sommer, Steven G. Metzger,
GALLAGHER, EVELIUS & JONES, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            L. Hall appeals the district court’s order granting

the University’s motion to dismiss her claims, brought pursuant

to   the   Americans    with      Disabilities           Act     of    1990,    42      U.S.C.

§ 12101    (2006);    the    Rehabilitation             Act    of     1973,    as   amended,

29 U.S.C. §§ 701 to 796l (2006); and Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, et seq. (2006), as well as

her breach of contract claim.                We have reviewed the record and

find no reversible error.               Accordingly, we affirm the district

court’s    order.      See     Hall     v.       St.    Mary’s      Seminary        &   Univ.,

No. 1:08-cv-03281-BEL (D. Md. Apr. 16, 2009).                           We dispense with

oral   argument      because      the    facts         and    legal     contentions       are

adequately    presented      in    the    materials           before     the    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                             2